Case 4:19-cv-00180-ALM-KPJ Document 177 Filed 11/06/19 Page 1 of 3 PageID #: 4018



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                    Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                      UNOPPOSED MOTION TO MODIFY ORDER

         NOW COMES Edward Butowsky, the Plaintiff, moving the Court to modify its

  October 9, 2019 ORDER (Doc. No. 159):

         Truly, no good deed goes unpunished. In an attempt to appease the BSF

  Defendants and head off a threatened motion for sanctions, the Plaintiff agreed to strike a

  sentence from his SECOND AMENDED COMPLAINT, and he further stipulated to the BSF

  Defendants' motion to dismiss the civil rights claims that he asserted against them. See

  CORRECTED MOTION      TO    STRIKE (Doc. No. 154). In response, Mr. Skiermont accused

  Plaintiff's Counsel of failing to consult with him regarding the latter issue, i.e., dismissal

  of the civil rights claims. See RESPONSE    TO   CORRECTED MOTION   TO   STRIKE (DKT. 154) BY

  DEFENDANTS GOTTLIEB, GOVERNSKI        AND   BOIES SCHILLER FLEXNER LLP (Doc. No. 155).

  Plaintiff's Counsel did not consult with Mr. Skiermont because the local rules only

  impose a duty to confer with respect to motions. Nothing in the local rules imposes a

  duty to confer about a response to such a motion. The BSF Defendants had previously



                                               -1-
Case 4:19-cv-00180-ALM-KPJ Document 177 Filed 11/06/19 Page 2 of 3 PageID #: 4019



  moved to dismiss the civil rights claims, see DEFENDANTS GOTTLIEB, GOVERNSKI,            AND


  BOIES SCHILLER FLEXNER LLP MOTION         TO   DISMISS SECOND AMENDED COMPLAINT UNDER

  THE   FIRST-TO-FILE RULE   AND   RULES 12(B)(6), 12(B)(7),   AND   19 (Doc. No. 150), and the

  Plaintiff merely consented to the BSF Defendants' motion in that regard. In retrospect, the

  Plaintiff should have separated his motion to strike from his partial consent to the

  Defendants' motion to dismiss, and he has since done just that. See AMENDED MOTION TO

  STRIKE (Doc. No. 173) and NOTICE OF NON-OPPOSITION (Doc. No. 174).

          In its October 9, 2019 ORDER, the Court directed its ire at Plaintiff's Counsel,

  warning “that a lack of respect for the duty of candor may result in sanctions.” Plaintiff's

  Counsel did not, however, demonstrate “a lack of respect for the duty of candor” in any

  way, nor did he violate Local Rule CV-7.             The certificate of conference on the

  CORRECTED MOTION TO STRIKE states as follows:

          On September 24, 2019, I sent an email to all counsel of record asking if the
          Defendants would oppose a motion to strike the sentence quoted above from
          Paragraph 96 of the SECOND AMENDED COMPLAINT. None of the Defendants have
          opposed that request.

  There is nothing untrue or misleading about that statement. The Plaintiff therefore moves

  the Court to modify the ORDER by removing any suggestion that Plaintiff's Counsel

  lacked candor or neglected his duty to confer.




                                                 -2-
Case 4:19-cv-00180-ALM-KPJ Document 177 Filed 11/06/19 Page 3 of 3 PageID #: 4020



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky


                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on November 6, 2019, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                           CERTIFICATE OF CONFERENCE

         On October 31, 2019, I sent a copy of the foregoing motion to all counsel of
  record. In subsequent email correspondence and/or telephone conferences, counsel for all
  of the Defendants indicated that their clients would not oppose this motion.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -3-
